            Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

TERRANCE TYSON,                                   :
     Plaintiff,                                   :
                                                  :
       v.                                         :   Case No. 3:20-cv-296 (SRU)
                                                  :
NURSE JULIET,                                     :
     Defendant.                                   :

                                  INITIAL REVIEW ORDER

       Terrance Tyson (“Tyson”) was confined at the Osborn Correctional Institution

(“Osborn”) when he initiated this action. He has recently informed the Court that he now resides

in Waterbury, Connecticut. See Notice, Doc. No. 8. He has filed a complaint under 42 U.S.C.

§§ 1983, 1985, 1986 and 1988 claiming that Nurse Juliet was deliberately indifferent to his

medical needs in July 2019. For the reasons set forth below, I dismiss the complaint in part.

I.     Standard of Review

       Under section 1915A of Title 28 of the United States Code, I must review prisoner civil

complaints and dismiss any portion of the complaint that is frivolous, malicious, or fails to state a

claim upon which relief may be granted, or that seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A. The standard of review “appl[ies] to all civil

complaints brought by prisoners against governmental officials or entities regardless of whether

the prisoner has paid [a] filing fee.” Shakur v. Selsky, 391 F.3d 106, 112 (2d Cir. 2004) (internal

quotation marks and citation omitted).

       Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and grounds upon which they are based and to

demonstrate a plausible right to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
           Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 2 of 11



plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. Nevertheless, it is well-established that “[p]ro se complaints ‘must be

construed liberally and interpreted to raise the strongest arguments that they suggest.’” Sykes v.

Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (quoting Triestman v. Fed. Bureau of Prisons,

470 F.3d 471, 474 (2d Cir. 2006)); see also Tracy v. Freshwater, 623 F.3d 90, 101–02 (2d Cir.

2010) (discussing special rules of solicitude for pro se litigants).

II.      Facts

         As of July 2019, Tyson had been diagnosed as a diabetic. See Compl., Doc. No. 1, at 2 ¶

9; at 3 ¶ 16. On or about July 17, 2019, Tyson visited the medical department to receive his shot

of insulin. Id. at 2 ¶ 9. During the visit, Tyson informed Nurse Juliet that a painful abscess had

developed on his back. Id. Nurse Juliet referred Tyson to be seen by Advanced Practice

Registered Nurse (“APRN”) Scott for evaluation of the abscess. Id. ¶ 10. APRN Scott examined

the abscess, prescribed an antibiotic for infection and Motrin to alleviate pain and instructed

Tyson to ask to be seen in the medical department if “he had any further complications.” Id. ¶¶

10–11.

         At approximately 12:00 a.m. on July 21, 2019, the abscess on Tyson’s back began to

rupture. Id. ¶ 12. A unit manager contacted the medical department on behalf of Tyson. Id.

After speaking with Nurse Juliet, the unit manager informed Tyson that he must agree to pay the

$3.00 medical department visit fee in order to be seen. Id. Tyson did not think he should have to

pay the $3.00 fee because his need for an evaluation constituted follow-up treatment. Id. Nurse

Juliet insisted that Tyson agree to pay the fee. Id. After Tyson agreed to pay the $3.00 fee, a

prison official escorted Tyson to the medical department. Id. at 3 ¶ 14.


                                                   2
            Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 3 of 11



       When he arrived, Nurse Juliet looked at the abscess and wiped it with a piece of gauze.

Id. Nurse Juliet then asked Tyson to sign the form indicating that he had agreed to pay the $3.00

visit fee. Id. Tyson refused to sign the form and reasserted his argument that a fee should not be

required for a follow-up visit. Id. ¶ 15. Tyson also voiced his concern that Nurse Juliet had

neglected to take his vital signs and informed Nurse Juliet that he felt feverish, nauseated and

was experiencing chills. Id. Nurse Juliet turned her back to Tyson, commented that nothing was

wrong with him, informed Tyson and that he did not need to sign the form indicating that he had

agreed to pay the visit fee and directed him to return to his cell. Id. An officer escorted Tyson

back to his cell. Id.

       Later that day, at approximately 3:30 p.m., Tyson visited the medical department to

receive his shot of insulin. Id. ¶ 16. He explained to a nurse that he continued to experience pain

from the abscess and that the prescription for Motrin had not alleviated his symptoms. Id. A

medical staff member took his temperature and examined him. Id. ¶ 17. Tyson’s temperature

was 102 degrees. Id. A medical provider determined that Tyson’s condition required his

transfer to the University of Connecticut Health Center (“UCONN”). Id. During Tyson’s stay at

UCONN from July 21, 2019 to July 23, 2019, he experienced “acute symptoms and pain” and

underwent a surgical procedure on his back. Id.

       After returning to Osborn, Tyson experienced neuropathy in the area of his back where

the abscess had been. Id. at 4 ¶ 21. Tyson describes the neuropathy as “pins and needles, firey,

icy burning sensations” that migrated from his back to his upper and lower extremities. Id.

Tyson still experiences throbbing pain “with every heartbeat” in the area where the abscess had

been. Id.


                                                  3
         Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 4 of 11



III.   Discussion

       Tyson contends that Nurse Juliet was deliberately indifferent to his need for treatment of

the abscess on his back. He sues Nurse Juliet in her individual capacity for compensatory and

punitive damages.

       As a preliminary matter, I note that Tyson did not sign the complaint. See Doc. No. 1.

Rule 11(a) of the Federal Rules of Civil Procedure requires that “[e]very pleading, written

motion, and other paper must be signed by at least one attorney of record in the attorney’s name-

-or by a party personally if the party is unrepresented.” Furthermore, Local Rule 10 requires that

a complaint and all other pleadings be signed by the person or attorney who prepared the

complaint or other pleading and include the date the document was prepared. See D. Conn. L.

Civ. R. 10. Thus, the complaint does not comply with Rule 11(a), Fed. R. Civ. P. or Rule 10, D.

Conn. L. Civ. R.

       A.      Section 1983 Claims

       The Eighth Amendment prohibits “deliberate indifference to an inmate’s serious medical

needs.” Estelle v Gamble, 429 U.S. 97, 104 (1976). An inmate must meet two elements to state

a claim that a prison official or medical provider was deliberately indifferent to his medical

needs. The objective element requires the inmate to assert facts to demonstrate that his medical

need or condition is serious. Hill v. Curcione, 657 F.3d 116, 122–23 (2d Cir. 2011) (a serious

medical need contemplates “a condition of urgency” such as “one that may produce death,

degeneration, or extreme pain”) (internal quotation marks and citation omitted). In determining

whether a condition is serious, the Court considers whether “a reasonable doctor or patient would

find [it] important and worthy of comment,” whether the condition “significantly affects an


                                                 4
          Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 5 of 11



individual’s daily activities,” and whether it causes “chronic and substantial pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal quotation marks and citations omitted).

       The second element is subjective. To meet that element, the inmate must allege that the

prison official or medical provider was actually aware that his actions or inactions would cause a

substantial risk of serious harm. See Hill, 657 F.3d at 122 (citation omitted). Mere negligent

conduct, however, does not constitute deliberate indifference. See id. at 123 (“ʻ[A] complaint

that a physician has been negligent in diagnosing or treating a medical condition does not state a

valid claim of medical mistreatment under the Eighth Amendment.’”) (quoting Estelle, 429 U.S.

at 106). Nor does a difference of opinion between a medical provider and an inmate regarding a

diagnosis or appropriate medical treatment. Chance, 143 F.3d at 703.

       Tyson has alleged that on July 17, 2019, he suffered from a painful abscess that may have

been infected. In the early morning hours of July 21, 2019, as the abscess began to rupture,

Tyson experienced symptoms that suggested that the abscess was infected and had not responded

to the antibiotic. I conclude that Tyson has plausibly alleged that in the early morning hours of

July 21, 2019, when Nurse Juliet examined him, he suffered from a medical condition that was

serious or suffered from a condition that could degenerate into a serious medical need. See, e.g.,

Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000) (“A serious medical condition exists

where the failure to treat a prisoner’s condition could result in further significant injury or the

unnecessary and wanton infliction of pain.” (internal quotations omitted)); Smith v. Carpenter,

316 F.3d 178, 186 (2d Cir. 2003) (noting that “the failure to provide treatment for an otherwise

insignificant wound may violate the Eighth Amendment if the wound develops signs of

infection, creating a substantial risk of injury in the absence of appropriate medical treatment.”)


                                                  5
          Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 6 of 11



(citing Chance, 143 F.3d at 702); Case v. Anderson, 2017 WL 3701863, at *8 (S.D.N.Y. Aug.

25, 2017) (“A claim of an unconstitutional delay or interruption in treatment is only cognizable if

it reflects deliberate indifference to a serious risk of health or safety, to a life-threatening or fast-

degenerating condition[,] or to some other condition of extreme pain that might be alleviated

through reasonably prompt treatment.”) (internal quotation marks and citations omitted); Odom

v. Kerns, 2008 WL 2463890, at *7 (S.D.N.Y. June 18, 2008) (cuts and open wounds that

eventually became infected could be serious medical needs, even absent allegations that plaintiff

had chronic pain or inhibition of daily activities). Accordingly, I address whether Tyson has

asserted facts to meet the subjective prong of the Eighth Amendment standard.

        Tyson alleges that Nurse Juliet initially declined to examine him unless he agreed to pay

the $3.00 co-pay. When he consented to paying the co-pay, Nurse Juliet examined his back and

wiped the abscess with gauze but ignored his complaints of nausea, fever and chills, failed to

take his vital signs and directed him to return to his cell. Tyson does not allege that he made any

other complaints about his health either to a unit officer or manager or the medical department

until he was called to the medical department approximately fifteen hours later to receive his

shot of insulin. At that time, he complained about symptoms associated with the abscess and that

the medication that had been prescribed by APRN Scott to relieve the pain caused by the abscess

was no longer effective. A nurse evaluated Tyson and took his temperature. A decision was

then made by a medical provider that Tyson required further treatment at a hospital. Tyson

underwent a surgical procedure on his back during the three-day period he remained at UCONN.

Tyson still experiences pain at the site of the abscess.




                                                    6
          Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 7 of 11



       Nurse Juliet presumably had access to Tyson’s medical records when she examined him

and was aware that he was prescribed medication to treat an infection and was instructed to

return to the medical department if he experienced further complications. I cannot discern

whether Nurse Juliet’s decision not to further evaluate Tyson based on the symptoms that he

related to her constitutes a conscious disregard to a serious risk of harm to his health given that

within approximately fifteen hours another nurse examined him and a medical provider ensured

that Tyson received necessary treatment for the abscess and any related symptoms by

transferring him to a hospital. See, e.g., Sims v. City of New York, 788 F. App’x 62, 64 (2d Cir.

2019) (“Although a delay in providing necessary medical care may in some cases constitute

unconstitutional deliberate indifference, such a classification is reserved for when

“officials deliberately delayed care as a form of punishment; ignored a life-threatening and fast-

degenerating’ condition for three days; or delayed major surgery for over two years.”) (internal

quotation marks and citations omitted); Thomas v. Tisch, 2009 WL 701009, at *9 (E.D.N.Y.

Mar. 11, 2009) (“[P]laintiff has alleged that Yaphank officers deliberately deprived plaintiff of

his medication, while aware of his condition as a diabetic and epileptic, and failed to forward his

medical records and medication to Rikers Island such that he could be properly and promptly

treated and, as a result, he suffered from pain for twenty hours. The Court finds these allegations

of intentional delay on the part of defendants, coupled with plaintiff’s alleged medical conditions

and resulting injury, state a plausible claim of deliberate indifference under the Eighth

Amendment that withstands a motion to dismiss.”). I permit the deliberate indifference claim to

proceed against Nurse Juliet in her individual capacity for further development of the record.

       B.      Section 1985, 1986 and 1988 Claims


                                                  7
            Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 8 of 11



          In addition to invoking the Court’s jurisdiction under 42 U.S.C. § 1983, Tyson attempts

to invoke the Court’s jurisdiction under 42 U.S.C. §§ 1985, 1986 and 1988. Compl. at 1 ¶ 4.

Section 1985(1) prohibits conspiracies to prevent federal officials from performing their duties

and section 1985(2) prohibits conspiracies intending to deter witnesses from participating in state

or federal judicial proceedings. The first two subsections of 42 U.S.C. § 1985 clearly are not

relevant to this action.

          In order to state a claim under section 1985(3), a plaintiff must allege that: (1) the

defendants were part of a conspiracy; (2) the purpose of the conspiracy was to deprive a person

or class of persons of the equal protection of the laws, or the equal privileges and immunities

under the laws; (3) one or more of the defendants engaged in an overt act taken in furtherance of

the conspiracy; and (4) as a result of the conspiracy he or she suffered a physical injury or an

injury to his or her property, or a deprivation of a right or privilege. See Griffin v. Breckenridge,

403 U.S. 88, 102–03 (1971). A plaintiff must also allege that the conspiracy was motivated by a

“racial, or perhaps otherwise class-based invidiously discriminatory animus.” Griffin, 403 U.S.

at 102.

          Section 1986 provides a cause of action against anyone who “having knowledge that any

of the wrongs conspired to be done and, mentioned in section 1985 of this title, are about to be

committed and having power to prevent or aid in preventing the commission of same, neglects or

refuses to do so. . . .” 42 U.S.C. § 1986.

          Tyson has failed to allege that he is a member of a racial minority or that Nurse Juliet

discriminated against him on that basis. See Webster v. Fischer, 694 F. Supp. 2d 163, 196

(N.D.N.Y. 2010) (dismissing § 1985(3) claim subject to dismissal when plaintiff fails to


                                                    8
         Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 9 of 11



establish membership in a protected class), aff’d, 398 F. App’x 683 (2d Cir. 2010). Furthermore,

there are no facts to suggest that Nurse Juliet entered an agreement with any other individual to

deny him medical treatment on July 21, 2019. See Webb v. Goord, 340 F.3d 105, 110 (2d Cir.

2003) (Specifically, a plaintiff must “provide some factual basis supporting a meeting of the

minds, such that defendants entered into an agreement, express or tacit, to achieve the unlawful

end.”); Boddie v. Schnieder, 105 F.3d 857, 862 (2d Cir. 1997) (“[A] complaint containing only

conclusory, vague, or general allegations of the conspiracy to deprive a person of constitutional

rights cannot [even] withstand a motion to dismiss”). Given the absence of factual allegations in

the complaint that Nurse Juliet conspired with another person to discriminate against him

because of his race or on the basis of his membership in some other cognizable suspect class,

Tyson has failed to state a plausible claim under section 1985 and that claim is dismissed. See

28 U.S.C. § 1915A(b)(1).

       A section 1986 claim “must be predicted on a valid” section 1985 claim. Thomas v.

Roach, 165 F. 3d 137, 147 (2d Cir. 1999). Because I have concluded that Tyson has failed to

state a plausible section 1985 claim, the section 1986 claim is dismissed. See 28 U.S.C. §

1915A(b)(1).

       Section 1988(a) provides that the district courts shall exercise their jurisdiction over civil

rights cases in conformity with federal law or, “where federal law is unsuited or insufficient ‘to

furnish suitable remedies,’” in accordance with “principles of the common law, as altered by

state law, so long as such principles are not inconsistent with the Constitution and laws of the

United States.” Moor v. Alameda Cnty., 411 U.S. 693, 702–03 (1973) (quoting 42 U.S.C. §

1988). Section 1988(a) does not provide an independent cause of action. See id. at 702–


                                                 9
         Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 10 of 11



06. Section 1988(b) provides for an award of attorneys’ fees. As a pro se litigant, Tyson is not

entitled to attorneys’ fees under section 1988. See Kay v. Ehrler, 499 U.S. 432, 435 (1991).

The section 1988 claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

       It is hereby ordered that:

       (1)     The claims asserted under 42 U.S.C. §§ 1985, 1986 and 1988 are DISMISSED.

See 28 U.S.C. § 1915A(b)(1). I permit the Eighth Amendment deliberate indifference to medical

needs claim asserted under 42 U.S.C. § 1983 to proceed against Nurse Juliet in her individual

capacity for further development of the record. The Clerk is directed to mail via U.S. Mail a

copy of this Order and a copy of the Complaint, [Doc. No. 1], to Tyson at his current

address on file with the Court.

       (2)     As indicated above, Tyson neglected to sign and date the Complaint as required

by Fed. R. Civ. P. 11(a) and D. Conn. L. Civ. R. 10. Within twenty (20) days of the date of his

order, Tyson shall file a copy of the Complaint that includes his signature and the date on which

he signed the Complaint. If Tyson either fails to file a notice of his current mailing address or

fails to file a copy of the Complaint with his signature and the date on which he signed it within

the time specified, the Court will dismiss the case,

       (3)     If Tyson files a signed and dated copy of the Complaint within the time specified,

the Court will enter an order directing the Clerk to effect service of the Complaint on Nurse

Juliet in her individual capacity and set deadlines for filing a response to the Complaint,

completing discovery and filing summary judgment motions.




                                                 10
        Case 3:20-cv-00296-SRU Document 9 Filed 06/16/20 Page 11 of 11



       So ordered.

Dated at Bridgeport, Connecticut, this 16th day of June 2020.


                                                           /s/ STEFAN R. UNDERHILL
                                                           Stefan R. Underhill
                                                           United States District Judge




                                               11
